Conaway, J.,
(dissenting.) While not ■dissenting from a large portion of the majority opinion in this case, I am compelled to dissent from the decision. I think the premises do not support the conclusion. I concur that the legislature had authority to enact the statute to be construed, under the concluding clause of section 32, art. 3, of the constitution, and that it is applicable as though it had been passed before the election of defendant in error. I concur that the statute fixing salaries for counts^ officers is within the •constitutional limits, and is repugnant to no provision of the constitution. It is ■claimed that the salary of a public officer cannot be increased or diminished during his term of office under any circumstances. If this be .true, then some of the most important provisionsof article 14 must often become a dead letter, as well as statutory provisions enacted to carry them into ■effect. A county, at the beginning of the terms of any or all of its officers, may bo a county of the second class; that is, have an assessed valuation exceeding $2,000,000 and not exceeding $5,000,000. By the next legal assessment thereafter it may be a ■county of the third class; that is, have an assessed valuation less than $2,000,000and ■exceeding $900,000. Then,if the salaries of the officers cannot bechanged during their terms, the county with an assessed valuation less than $2,000,000 for the greater portion of the terms of its officers would be compelled to pay its sheriff a salary at ■the rate of $2,000 per year, although the constitution says, in express words: “In the counties having an assessed valuation not exceeding -two millions ($2,000,000) of dollars the sheriff shall not be paid more than fifteen hundred dollars per year." And the county would be compelled to pay the county clerk $1,800, although the constitution says not more than $1,200; the county treasurer $1,800, where the constitution says not more than $1,000; the county assessor $1,200, where the constitution says not more than $1,000; the county and prosecuting attorney $1,-500, where the constitution says not more than $1,000; and the county superintendent of schools $750, where the constitution says not more than $500. And so of counties passing from above to below $5,000,000in assessed valuation. And such instances are not rare. They occur both from a decrease in the wealth of portions of the state, and from the division of counties for the purpose of forming new counties. No construction of a statute thus leading to inevitable conflict with express constitutional provisions should be tolerated. And where is the necessity for such construction in this instance? It is said it is because the statute terms the salary an annual salary, therefore it cannot change during an official year. I can-notconcurin thisview. Wehave no right to assume that the word “annual” refers to an official year or a fiscal year of the state, or any particular year, or anything except the space of time known as a year, and this for the purpose of fixing the rate of the salary. I have always understood an annual salary to be, in the language of the majority opinion, “a salary reckoned and computed by the year.” The rate of compensation is so much per year for the time of service, be it long or short, entire years or fractionsof years; andsucha salary, in case of a private employment, may change at anytime in accordance with the terms of the contract of employment, or, in case of a public officer,.in accordance with the law. This change will take place on the occurrence of any contingency specified in the contract or in the statute as having that effect. The words “annual salary” do not import, ex vi termini, a salary for just an even year, but it is a salary which may be earned and calculated and paid not only for an even year, or any number of even years, but for any fraction of a year; and it may be increased or diminished at any time bylaw or contract, as the case may be. This is according to *709universal custom, and it is so plain that the attorneys for plaintiff in error never raised the question. The point was not raised in the court below, nor in the briefs or argument of counsel in this court; but it is raised for the first time by the majority of this court of its own motion in its opinion. I could not follow even the distinguished supreme court of Kansas in its view of this question if it had been called upon to pass upon it; and certainly 1 cannot follow it as expressed in a case, decided upon the point that the court would take the population from the census of its own state, aud not from the census of the United States. See Turner v. Commissioners, 27 Kan. 639, (cited in majority opinion.)
I do not dissent from the proposition of the majority opinion thatthe constitution regards the ability of the people to pay in fixing the limits of the salaries of county officers according to the assessed valuation of the counties. It follows that a county with an assessed valuation of less than two millions should not pay up to the limit fixed for a county with an assessed valuation of more than two millions, and every year ormonth or week or day that this is done the constitution is violated both in letter and in spirit. I concur in all that is said in the majority opinion in reference to economy, and restrictions upon appropriations. But a construction of a statute producing the above result is not in the interest of economy, and it destroys the effect of constitutional restrictions upon legislation. It makes careful, equal, and just appropriations uncertain, unequal, unjust, and not in proportion to the ability of the people to pay, as ascertained in the constitutional way, by assessed valuation. At the same time it makes the salaries of county officers not in proportion to the value of the services rendered and the duty performed, as ascertained in the same constitutional way. These premises of the majority opinion do not support its conclusion, but the reverse. I concur and insist that all constitutional provisions bearing upon the question be construed together. Section 1, art. 14, was relied on by plaintiff in error as sustaining its view. I concur with the majority that it does not; that, so far as that section affects the question, the legislature might change the salaries of county officers at any time. But section 32, art. 3, is principally relied upon by plaintiff in error and in the majority opinion as prohibiting any increase or decrease in the salaries of county officers during their terms. It reads, omitting the concluding clause: “Sec. 32. Except as otherwise provided in this constitution, no law shall extend the term of any public officer, or increase or diminish his salary or emolument, after his election or appointment.” I concur that this should be considered in- connection with the constitutional inhibition against the increase or diminution of the salaries of judges and state officers during their terms. It is insisted that this indicates that section 32 means the same as to all public officers. I know of no rule of law, and can imagine no reason, why words of such different import in the same instrument should be construed to have the same meaning. I have understood the rule to be, and must adhere to my understanding of the rule, that some meaning and effect should be given to each provision of an instrument of writing where practicable. If the intent of section 32, art. 3, were to prohibit any and all increase or diminution in the salaries of public officers during their terms it would have beenehsy to say so in plain and direct words. If such were its effect, it would render superfluous the provisions of section 17, art. 5, prohibiting any increase or decrease in the salaries of supreme and district judges during their terms, and the provision of section 13, art. 4, to the same effect as to most other state officers. These provisions would be utterly nugatory. They could have no effect whatever, — a result condemned by all systems of construction and by right reason. I concur that the .principal evil to be remedied bj' section 32, art. 3, is the temptation to legislators to reward friends by extending their terms or increasing their salaries, and to punish enemies by decreasing their salaries by laws passed after their election or appointment. It is not at all consistent with this view to construe the section as applying to laws passed before their election or appointment, nor to the statute in question which is to be so considered. As to the constitutional questions so far presented, I may well say I concur with the opinion of the majority. Therefore I dissent from the decision of the majority.
I might well stop here and consider my dissent amply sustained. But there are some propositions in the majority opinion in which I cannot concur. I quote: “It is contended that this salutary inhibition (section 32, art. 3) of the constitution *711does not apply to county officers, as it is ■otherwise provided in the constitution that the salaries of county officers can be increased or diminished after their election and appointment and during their term of service. ” 1 have heard no such contention. I understood the defendant in error to argue, by his , attorneys, and I think the ai'guments which I have abstracted ■from the majority opinion prove, that the “salutary inhibition ” of section 32, art. 3, does not apply in this case; neither to any law passed before the election or appointment of any officers whose salaries may be in question; neither to interfere with the operation of any other provisions of the constitution. With these limitations, which seem obvious enough, the inhibition evidently applies to county officers. I quote again: “It is urged that the expression, ‘ no law’ shall increase or diminish the compensation, cannot be applied here, as the law does not do so; but it is the fact of the annual assessment changing th’e county from one class to another that increases or decreases the compensation. This is strange reasoning.” It is also said that the only way in which salaries can be “fixed” is by law. I have heard stated in argument, what no one has attempted to deny, that the law did fix the salaries of county officers, and has never changed them; and that they never have been changed. Facts have changed so as to entitle defendant in error to a ■different salary as fixed by the law from the one he was entitled to “after his election ” or at the beginning of his term. But the law never fixed the salary of the county treasurer of Converse county. The law fixed three salaries, any one of which might become payable to the treasurer ■of Converse county according to her assessed valuation. This valuation is what is termed, properly enough, an “extraue■ous fact;” and it is a fact which determines the amount of the salary of the county treasurer under the present law. The law never provided in terms any salary for N. E. Burns. He became entitled to a salary by the extraneous fact of becoming county treasurer of Converse county. The law did not determine what his salary as the treasurer of Converse county should 'be. It might be any one of three already fixed by law. The law does not determine which. It requires again the extraneous fact of the assessed valuation. I cannot perceive that there is anything strange in all this. Neither can I perceive why there should be difficulty or difference ■of opinion in regard to the case. It seems to me that the controlling facts of the case, and principles, too, are unquestioned and unquestionable. But it is strange, and to me past finding out, where the provision of law is which prevents any one from showing extraneous facts at any time entitling him to any salary whatever which is fixed by the law. It is certain if he is not allowed to show the facts he can receive no salary. And when he shows facts entitling him to one salary he cannot receive some other salary. The entire operation of the salary law for county officers is the fixing of salaries in general terms by the law, and individuals becoming entitled to one or the other of these salaries, which is determined by extraneous facts corresponding to the terms of the law. The law fixes salaries generally, and can change them, as fixed, only by acliange inits provisions. Suchchange caunotaffect thesalaries of officers already elected or appointed at the time of the change in the law. If the constitutional inhibition meant more than this, and meant to prevent any and ail increase or decrease by any means in the rate of emolument actually received by public officers during their terms, it would have been far easier to say so than to put the inhibition in its present form. It positively bristles with limitations and qualifications. It provides that no law shall extend the term, or increase or diminish the salary or emolument of a public officer, after his election or appointment. If it prevents increase or decrease in salary by virtue of a law already in force at the time of the election or appointment, it equally prevents extension of the term. Then the law providing that officers shall hold their offices until their successors are elected and qualified must fail, even if it result in the suspension of any or all departments of thegovernment. It is urged that the effect of the constitutional inhibition against increase or decrease of salary or emolument after election is to fix the salary at the rate to which the officer becomes entitled at the commencement of his term. But the inhibition applies aTter theelection, and before the commencement of the term. It cannot mean to fix the salary at the rate the officer is entitled to receive during this period, for he then receives nothing. And it must mean the same at one time as at another. The only effect it can have before the beginning of *713the term is to prevent a change in thelaw. Why should it have a greater effect after-wards? And the same language applies to emolument by fees as to salaries. The emolument by fees will change continually. As to fees, all the effect the constitutional provision can have is to prevent a change in the law after the election or appointment of the officer entitled to them. Can the same language have a different meaning applied to salaries? It is not denied that the construction by the majority of this court of section 32, art. 3, seriously interferes with the operation of article 14, and the statute passed to carry Its provisions into effect, and in great measure defeats them. This article provides that salaries shall be in all cases according to the value of the services rendered and the duty performed. It also limits the salaries of county officers according to the assessed valuation of the counties. Section 32, art. 3, by its terms cannot interfere with other constitutional provisions. It is argued that the salaries of county officers should not be increased or diminished during their terms, even in accordance with these provisions, and with laws passed to carry them into effect. And why? Because the salaries of judges and most state officers cannot be changed during their terms, there being special constitutional provisions to that effect. There being no such constitutional provisions as to county officers, we must supply them. This is a royal addition to the established rules of constitutional construction. Formulated, it must read something like this: The constitutional provisions as to change in the salaries of county officers during their terms differ from the constitutional provisions as to change in thesalariesof stateofficers during their terms. Therefore they should be construed to mean the same. And yet the majority opinion tells us with an emphasis savoring at once of virtue and patriotism that it would be a dangerous practice, at the threshold of our existence as a state, to loosely construe the constitution or wink at violations of the fundamental law. This is an admirable sentiment, but it is not an appropriate conclusion to an argument which is to the effect that constitutional provisions, and statutes adapted to carry them into effect, should be incontinently kicked out of court. The results to which this decision leads cannot be ignored. Counties may and do decrease in assessed valuation, as well as increase. A county Of the first class may become a county of the fourth class. More frequently they pass from the first to the second, second to third, etc. This may be by the first annual assessment after the beginning of the terms of the salaried officers. The board of county commissioners may well refuse to pay them for the remainder of their terms salaries far in excess of the constitutional limit. A suit arises, and is brought to this court. This court must say to the county board: “It is true you have an assessed valuation of less than two millions of dollars. It is true these officers are claiming salaries far in excess of the constitutional limit for such a’county to pay. But from considerations of economy you must pay them what they claim; and because it would be a dangerous practice at the threshold of our existence as a state to loosely construe the constitution or wink at a violation of the fundamental law.” And the counties, while being bankrupted in violation of the constitution and law, are helpless. They can only say, “ It is strange. ” It is useless to enlarge upon the matter. I will not attempt to canvass all the objections to the. decision in this case. But, in conclusion, 1 desire to enter my protest against it. I cannot look upon it otherwise than as a patent subversion of important constitutional and statutory provisions, and of the just and beneficent policy of compensation to county officers, graded according to the value of the services rendered and the duty performed, and having regard at the same time to the ability of the people to pay, both ascertained in the constitutional way by the assessed valuation of the counties. I protest against the meaning and effect given to the phrase “annual salary.” It will have the effect to interpolate into every contract containing the words a meaning not contemplated or thought of by the parties, and to bind them to terms which they never considered, and never agreed to. It will interpolate into every law containing the words a meaning beyond and in addition to the ordinary meaning and effect of the words and the intention of thelegislature. The decision in this case will, in my opinion, subvert and destroy, in great measure, the financial policy, conceived in the interest of economy, equality, and justice, and embodied in our constitution and laws, of paying officers moderate salaries, fixed in proportion to the value oi the *715services rendered and tlie duty performed. I protest against the decision as contrary to justice and public policy, and far-reaching in disastrous results.